335 F.2d 550
UNITED STATES ex rel. Henry WILSON, Petitioner-Appellant,v.Honorable Robert E. MURPHY, Warden of Auburn State Prison,Auburn, New York, Respondent-Appellee.
No. 499, Docket 28560.
United States Court of Appeals Second Circuit.
Argued June 9, 1964.Decided July 16, 1964.

Leon B. Polsky, New York City (Anthony F. Marra, The Legal Aid Society, New York City, of counsel), for petitioner-appellant.
John DeWitt Gregory, Asst. Atty. Gen.  (Louis J. Lefkowitz, Atty. Gen., of New York, Samuel A. hirshowitz, First Asst. Atty. Gen., and Barry P. Mahoney, Deputy Asst. Atty. Gen., of counsel), for respondent-appellee.
Before MOORE, SMITH and MARSHALL, Circuit Judges.
PER CURIAM.


1
Reversed and remanded to the District Court for a determination of the facts upon the state record or upon such hearing as the District Court deems necessary.  See United States ex rel. Carafas v. LaVallee, 334 F.2d 331 (2 Cir.), decided June 22, 1964.